PER CURIAM:
Eric E. Alvarez appeals the district court’s order that found his notice of appeal timely and entered a separate judgment order as to its dismissal of his 28 U.S.C. § 2255 (2000) motion. We previously denied a certificate of appealability and dismissed Alvarez’s appeal of the court’s dismissal of his § 2255 motion. See United States v. Alvarez, No. 02-6276, 2004 WL 249572 (4th Cir. Feb.11, 2004) (per curiam). Because Alvarez seeks review of the same order in this appeal, we deny a certificate of appealability and dismiss as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED